Citation Nr: 0408637	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a herniated disc of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel









INTRODUCTION

The veteran served on active duty from May 1979 to May 1982 
and November 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a herniated disc of the 
lumbar spine.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In 
light of the VCAA, the Board has determined that further 
evidentiary development is necessary to facilitate a decision 
for the pending claim.

The record contains an August 2003 VA examination that notes 
the documented low back pain experienced by the veteran in 
service, but does not acknowledge another documented incident 
of back pain when the veteran was on active duty training in 
1987.  Additionally, although the examiner concluded that the 
veteran's herniated disc occurred at his job and was not 
related to the lumbar strain that bothered the veteran during 
service, the examiner did not provide a sufficient rationale 
for that conclusion.  Therefore, the Board finds that a VA 
examination addressing the etiology of the veteran's 
herniated disc of the lumbar spine is warranted.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The examination should consider all 
documented incidents of back pain, and provide a complete 
rationale for any conclusion.  

Accordingly, this case is REMANDED to the RO for the 
following action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
the herniated disc.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that a 
herniated disc is etiologically related 
to the in-service injury described by 
the veteran.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a herniated disc of the 
lumbar spine.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




